Name: Commission Regulation (EC) No 69/94 of 14 January 1994 on the supply of various consignments of rice as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 12/18 Official Journal of the European Communities 15. 1 . 94 COMMISSION REGULATION (EC) No 69/94 of 14 January 1994 on the supply of various consignments of rice as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiaries 2 784 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, in view of the situation on the Community market, the economic conditions laid down for recourse to the inward processing arrangements should be consi ­ dered to be fulfilled ; whereas provision should be made for the milled rice to be supplied as food aid to be obtained from rice placed under the inward processing arrangements in accordance with one of the suspension and/or anticipated exportation systems provided for in Articles 114 ( 1 ) and 115 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (6) ; Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : Article 1 Rice shall be mobilized in the Community, as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Mobilization shall cover milled rice obtained from rice placed under the inward processing arrangements in accordance with the procedures provided for in Article 114 ( 1 ) and 115 of Regulation (EEC) No 2913/92. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7 . 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25 . 7. 1987, p. 1 . o OJ No L 81 , 28 . 3 . 1991 , p. 108 . C) OJ No L 302, 19. 10 . 1992, p. 1 . 15. 1 . 94 Official Journal of the European Communities No L 12/19 ANNEX LOTS A, B, C, and D 1 . Operation Nos ('): 988/93 (lot A); 989/93 (lot B); 990/93 (lot C) ; 991 /93 (lot D) 2. Programme : 1993 3. Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A-1400 Vienna, Austria (telex 135310 UNRWA A, telefax (1)230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Ashdod : West Bank, P.O. Box 19149, Jerusalem, Israel tel . (9722) 89 05 55 ; telefax 81 65 64 ; telex (0606)26194 UNRWA IL Lattakia : P.O. Box 4313, Damascus, Syrian Arab Republic tel . (96311 ) 66 02 17 ; telefax 24 75 13 ; telex (0492)412006 UNRWA SY Beirut : P.O. Box 947, Beirut, Lebanon tel . (9619) 86 31 32 ; telefax 871-145 02 32 ; telex (0494)21430 UNRWA LE Amman : P.O. Box 484, Amman, Jordan tel. (9626) 74 19 14/77 22 26 ; telefax : 68 54 76 ; telex : (0493) 23402 UNRWA JO 5. Place or country of destination (*) : Lot A : Israel ; Lot B : Syria ; Lot C : Lebanon ; Lot D : Jordan 6. Product to be mobilized : milled rice (product code 1006 30 92 900 / 1006 30 94 900 / 1006 30 96 900) 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 , (under IIA.1 (f)) 8 . Total quantity : 1 160 tonnes (2 784 tonnes of cereals) 9. Number of lots : four (Lot A : 580 tonnes ; Lot B : 1 30 tonnes ; Lot C : 250 tonnes ; Lot D : 200 tonnes) 10. Packaging and marking Q (8) (') (4) : see OJ No C 1 14, 29. 4. 1991 p. 1 (under IIA.2 (a) and IIA.3) Markings in English Supplementary markings : 'UNRWA' 1 1 . Method of mobilization : Exclusively : milled rice obtained under the inward processing arrangements (Article 114 ( 1 ) and Article 115 of Regulation (EEC) No 2913/92) 1 2. Stage of Supply : free at port of landing  landed (Lots A and B) free at destination (Lots C and D) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Ashdod ; Lot B ; Latakia ; 1 6. Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA Warehouse, Beirut, Lebanon ; Lot D : UNRWA Warehouse, Amman, Jordan 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 2  6. 3. 1994 18 . Deadline for the supply : lots A, B : 20 . 3 . 1994 ; lots C, D : 27. 3 . 1994 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 1.2. 1994, (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 15. 2. 1994, (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 3 . 1994 (c) deadline for the supply : lots A, B : 3 . 4. 1994 ; lots C, D : 10 . 4. 1994 No L 12/20 Official Journal of the European Communities 15. 1 . 94 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 3 . 1994, (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 3  3 . 4. 1994. (c) deadline for the supply : lots A, B : 17. 4. 1994 ; lots C, D : 24. 4. 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Bruxelles ; telex 22037 / 25670 AGREC B telefax : (322) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer :  Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels . (4) Shipment to take place in 20-foot containers : Lot A : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. Ashdod : consignement to be stowed in 20-foot containers containing not more than 17 tonnes each, net. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29. 4. 1991 , p. 33. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate . Lot B : The phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including a statement that consular fees and charges have been paid. f7) Bagging must be carried out before shipment. (8) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ (') Notwithstanding OJ No C 114, point II.A.3 (c) is replaced by the following : 'the words "European Community"'.